Molner v Molner (2017 NY Slip Op 05316)





Molner v Molner


2017 NY Slip Op 05316


Decided on June 29, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, JJ.


4384 301261/12

[*1]David Molner, Plaintiff-Respondent,
v Naomi Molner, Defendant-Appellant.


Dobrish Michaels Gross LLP, New York (David Elbaum of counsel), for appellant.

Order, Supreme Court, New York County (Michael L. Katz, J.), entered August 17, 2016, which, to the extent appealed from as limited by the brief, denied defendant wife's motion for a judgment on the husband's spousal maintenance and child support arrears, and referred the matter to a special referee for a hearing on whether there had been a sufficient change of circumstances to warrant modification, unanimously affirmed, without costs.
The court's order was not dispositive on the relevant issues, but referred the matter for a hearing before a special referee. Thus, the husband was not required, as the wife suggests, to establish "extreme financial hardship" to warrant a hearing, but to raise a "genuine question of fact" that this might be the case (Gordon v Gordon, 82 AD3d 509 [1st Dept 2011];Sonkin v Sonkin, 137 AD3d 635, 636 [1st Dept 2016]). Given the husband's explanation in the motions below about the massive and complex litigation surrounding his entities, the involuntary bankruptcy of his fund and the massive debts he faced, the court properly determined that there was at least a genuine issue of fact as to whether he was under extreme hardship and unable to sustain the hefty amounts owing under the parties' agreement going forward (id.).
We have considered the wife's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 29, 2017
CLERK